DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 4/25/2022. Currently, claims 1-20 are pending in the application. Claims 12 and 13 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 and 14-20 in the reply filed on 4/25/2022 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract includes legal phraseology, which is not permitted. The term “comprises” should be removed from the abstract to avoid this error.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a shoe” in line 3 should be amended to recite ---a first shoe---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a shoe” in line 5 should be amended to recite ---a second shoe---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the first shoe attachment” should be amended to recite ---the first shoe attachment member---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the second shoe attachment” should be amended to recite ---the second shoe attachment member---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  clam 1 recites “the first shoe attachment member configured to releasably attach to a shoe” twice in the claim, which is repetitive and redundant.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the crossbars, shoe attachments and hinges” should be amended to recite ---the first and second crossbars, the first and second shoe attachment members and the first, second third and fourth hinges---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “crossbars” in line 1 should be amended to recite ---the first and second crossbars---.  Appropriate correction is required.
Claims 4 and 5 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “at least one crossbar” should be amended to recite ---at least one of the first and second crossbars---.  Appropriate correction is required.
Claims 6 and 14 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “each crossbar” should be amended to recite ---each of the first and second crossbars---.  Appropriate correction is required.
Claims 7 and 15 are objected to because of the following informalities:  in order to improve the clarity of the claim(s), all recitations of “at least one hinge” should be amended to recite ---at least one of the first, second third and fourth hinges---.  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 19 is objected to because of the following informalities:  claim 19 is not structured as a sentence ending with a period, as require.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  in order to improve the clarity of the claim(s) and maintain consistency with the specification, “a portion of the crossbars, hinges and shoe attachment members are disposed within a housing” should be amended to recite ---a portion of the first and second crossbars, the first and third hinges and the first shoe attachment member are disposed within a housing---.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first shoe attachment member” and “second shoe attachment member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification teaches the following corresponding structure to perform the claimed function: “a rigid piece adapted to be attached to the bottom of a shoe in a clubfoot brace” (see [0036] of the publication of the present application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitations “the distance between crossbars” and “the entire range of motion of the apparatus.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “the first shoe attachment member can be displaced, relative to the second shoe attachment member, only in the x-axis and y-axis.” Since an axis is an imaginary line, it is unclear how the displacement can occur within the x-axis and y-axis, as claimed. It is unclear how the first shoe attachment member can be moved within an imaginary line, since an imaginary line does not have an interior for the first shoe attachment member to be positioned within. For purposes of examination, the examiner will interpret this claim limitation to mean ---the first shoe attachment member can be displaced, relative to the second shoe attachment member, only on or about the x-axis and y-axis---.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "the shoe attachment" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites “the first shoe attachment member can be displaced, relative to the second shoe attachment member, in the x-axis and y-axis.” Since an axis is an imaginary line, it is unclear how the displacement can occur within the x-axis and y-axis, as claimed. It is unclear how the first shoe attachment member can be moved within an imaginary line, since an imaginary line does not have an interior for the first shoe attachment member to be positioned within. For purposes of examination, the examiner will interpret this claim limitation to mean --- the first shoe attachment member can be displaced, relative to the second shoe attachment member, on or about the x-axis and y-axis ---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmon (US 4,606,334).
In regards to claim 1, Salmon teaches in Figures 1 and 4 a first shoe attachment member, the first shoe attachment member (right shoe bracket 8R) configured to releasably attach to a shoe (right shoe bracket 8R is taught in column 2, lines 25-28 to be “securely attached” to the right shoe; claim 4 teaches the right shoe bracket 8R “can be removably, securely attached to a patient’s shoe”); a second shoe attachment member (left shoe bracket 8L), the first shoe attachment member (right shoe bracket 8R) configured to releasably attach to a shoe (right shoe bracket 8R is taught in column 2, lines 25-28 to be “securely attached” to the right shoe; claim 4 teaches the right shoe bracket 8R “can be removably, securely attached to a patient’s shoe”); a first crossbar (link 14a) extending between (a shown in Figures 1 and 4; column 2, lines 38-39 teaches “the shoe brackets 8R and 8L are connected to one another by links 14 identified as (a), (b), and (c)”) the first shoe attachment member (right shoe bracket 8R) and the second shoe attachment member (left shoe bracket 8L); a second crossbar (link 14b) extending between (as shown in Figure 1; column 2, lines 38-39 teaches “the shoe brackets 8R and 8L are connected to one another by links 14 identified as (a), (b), and (c)”) the first shoe attachment member (right shoe bracket 8R) and the second shoe attachment member (left shoe bracket 8L), with the second crossbar (link 14b) disposed vertically below (as shown in Figure 1), and parallel to (as shown in Figure 1; further, column 2, lines 54-56 teaches links 14a and 14b being “parallel”), the first cross bar (link 14a); a first hinge (first pivot 16 connecting right shoe bracket 8R to link 14a; column 2, lines 43-46 and column 3, lines 15-19 teach that the links 14 are attached to the shoe brackets 8R, 8L via pivots 16) rotabably coupling (column 2, lines 43-48 teaches “the links are attached to the inner surface of the shoe brackets using a pivot 16 such as a ball and socket or the like so that the link is universally pivotably, (i.e. having two degrees of freedom, link 14(a), can rotate about the transverse axis (Y) as well as rotate about the vertical axis (Z), as opposed to a hinge-type pivot with one degree of freedom)”) the first shoe attachment (right shoe bracket 8R) to the first crossbar (link 14a); a second hinge (second pivot 16 connecting left shoe bracket 8L to link 14a; column 2, lines 43-46 and column 3, lines 15-19 teach that the links 14 are attached to the shoe brackets 8R, 8L via pivots 16) rotabably coupling (column 2, lines 43-48 teaches “the links are attached to the inner surface of the shoe brackets using a pivot 16 such as a ball and socket or the like so that the link is universally pivotably, (i.e. having two degrees of freedom, link 14(a), can rotate about the transverse axis (Y) as well as rotate about the vertical axis (Z), as opposed to a hinge-type pivot with one degree of freedom)”) the second shoe attachment (left shoe bracket 8L) to the first crossbar (link 14a); a third hinge (third pivot 16 connecting right shoe bracket 8R to link 14b; column 2, lines 43-46 and column 3, lines 15-19 teach that the links 14 are attached to the shoe brackets 8R, 8L via pivots 16) rotabably coupling (column 2, lines 43-48 teaches “the links are attached to the inner surface of the shoe brackets using a pivot 16 such as a ball and socket or the like so that the link is universally pivotably, (i.e. having two degrees of freedom, link 14(a), can rotate about the transverse axis (Y) as well as rotate about the vertical axis (Z), as opposed to a hinge-type pivot with one degree of freedom)”) the first shoe attachment (right shoe bracket 8R) to the second crossbar (link 14b); and a fourth hinge (fourth pivot 16 connecting left shoe bracket 8L to link 14b; column 2, lines 43-46 and column 3, lines 15-19 teach that the links 14 are attached to the shoe brackets 8R, 8L via pivots 16) rotabably coupling (column 2, lines 43-48 teaches “the links are attached to the inner surface of the shoe brackets using a pivot 16 such as a ball and socket or the like so that the link is universally pivotably, (i.e. having two degrees of freedom, link 14(a), can rotate about the transverse axis (Y) as well as rotate about the vertical axis (Z), as opposed to a hinge-type pivot with one degree of freedom)”) the second shoe attachment (left shoe bracket 8L) to the second crossbar (link 14b).
In regards to claim 2, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1 and 4 that the crossbars (links 14a, 14b), shoe attachments (right shoe bracket 8R, left shoe bracket 8L) and hinges (first, second, third and fourth pivots 16) are configured to define a parallelogram-shaped gap therebetween.
In regards to claim 3, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1-5 that the distance between crossbars (links 14a, 14b) remains constant throughout the entire range of motion of the apparatus.
In regards to claim 4, Salmon teaches the apparatus of claim 1. Salmon teaches in column 2, lines 65-67 that at least one crossbar (links 14a, 14b) is rigid (inasmuch as column 2, lines 65-67 teaches the links 14a, 14b being rigid enough to control the spacing of the user’s feet) with a fixed shape (shown in Figures 1-5).
In regards to claim 6, Salmon teaches the apparatus of claim 1. Salmon teaches in Figure 1 that each crossbar (links 14a, 14b) is identical in shape.
In regards to claim 7, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1, 4 and 6 that at least one hinge (pivot 16) is disposed within (ball 28 of the pivot 16 is shown in Figure 6 to be positioned within socket 30 of shoe bracket inner surface 12L; see also column 3, lines 60-63) a housing (socket 30 of shoe bracket inner surface 12L).
In regards to claim 8, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1 and 2 that the first shoe attachment member (right shoe bracket 8R) can be displaced, relative to the second shoe attachment member (left shoe bracket 8L), only (as user is capable of manipulating the apparatus in use such that displacement only occurs in the x-axis and y-axis) in the x-axis (Figure 2 teaches forward/backward movement of the right shoe bracket 8R relative to the left shoe bracket 8L on the x-axis) and y-axis (Figure 1 teaches rotation of the right shoe bracket 8R relative to the left shoe bracket 8L about the Y-axis).
In regards to claim 9, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1, 4 and 6 that a proximal end (shoe bracket inner surface 12R) of the first shoe attachment member (right shoe bracket 8R) is disposed between the first crossbar (link 14a) and the second crossbar (link 14b).
In regards to claim 10, Salmon teaches the apparatus of claim 1. Salmon teaches in Figure 1 that the first crossbar (link 14a) is coupled to (via right shoe bracket 8R and left shoe bracket 8L) the second crossbar (link 14b).
In regards to claim 14, Salmon teaches the apparatus of claim 1. Salmon teaches in Figure 1 that each crossbar (links 14a, 14b) is identical in shape.
In regards to claim 15, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1, 4 and 6 that at least one hinge (pivot 16) is disposed within (ball 28 of the pivot 16 is shown in Figure 6 to be positioned within socket 30 of shoe bracket inner surface 12L; see also column 3, lines 60-63) a housing (socket 30 of shoe bracket inner surface 12L).
In regards to claim 16, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1, 4 and 6 that the first hinge (first pivot 16 connecting right shoe bracket 8R to link 14a) and third hinge (third pivot 16 connecting right shoe bracket 8R to link 14b) are disposed within a common housing (Figures 1, 4 and 6 teach that the first and third pivots 16 each include a ball 28 that is disposed within a respective socket 30 of shoe bracket inner surface 12R; so, the first and third pivots 16 are both disposed, or housed, within shoe bracket inner surface 12R).
In regards to claim 17, Salmon teaches the apparatus of claim 1. Salmon teaches in Figure 1 that the first hinge (first pivot 16 connecting right shoe bracket 8R to link 14a) and third hinge (third pivot 16 connecting right shoe bracket 8R to link 14b) are aligned vertically.
In regards to claim 18, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1 and 2 that the first shoe attachment member (right shoe bracket 8R) can be displaced, relative to the second shoe attachment member (left shoe bracket 8L), in the x-axis (Figure 2 teaches forward/backward movement of the right shoe bracket 8R relative to the left shoe bracket 8L on the x-axis) and y-axis (Figure 1 teaches rotation of the right shoe bracket 8R relative to the left shoe bracket 8L about the Y-axis).
In regards to claim 19, Salmon teaches the apparatus of claim 1. Salmon teaches in Figures 1, 4 and 6 that a proximal end (shoe bracket inner surface 12R) of the first shoe attachment member (right shoe bracket 8R) is disposed between the first crossbar (link 14a) and the second crossbar (link 14b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 4,606,334) in view of Grosland et al. (US 2015/0141893).
In regards to claim 5, Salmon teaches the apparatus of claim 1. Salmon does not teach that at least one crossbar is planar.
However, Grosland et al. teaches in in Figure 1 and [0021] an analogous device wherein at least one crossbar (bar 4) is planar ([0021] teaches that the bar 4 “may be flat and essentially planar (lying essentially in the transverse plane)”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify at least one crossbar of Salmon to be planar as taught by Grosland et al. because this element is known to be an alternate configuration of at least one crossbar that is suitable to achieve pronation of 0 degrees, as Grosland et al. teaches in [0021].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 4,606,334) in view of Ericson (US 4,303,065).
In regards to claim 11, Salmon teaches the apparatus of claim 1. Salmon teaches in column 4, lines 3-6 that “the mechanism for attaching the shoe bracket to the patient's shoe has not been described as various mechanisms are well-known in the art as depicted in U.S. Pat. Nos. 4,040,416 and 4,249,523.” 
Salmon does not teach that the shoe attachment has a slot for releasably receiving a shoe.
However, Ericson teaches in Figures 1 and 2, column 2, lines 3-8 and 37-41 and  an analogous device wherein the shoe attachment (sole plates 11) has a slot (slots 12) for releasably receiving (thereon) (column 2, lines 3-8 teaches “the sole plates are each provided with openings 12 and 13 through which extend fastener means 14 of any known construction such as screws or the like” (note: screws are a releasable fastening mechanism) and “the shoes 15 are secured to the aforesaid sole plates 11 by means of the fastener means 14;” column 2, lines 37-41 teaches the openings 12 being “slots 12”) a shoe (shoes 15).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the shoe attachment of Salmon such that the shoe attachment has a slot for releasably receiving a shoe as taught by Ericson because this element is a known mechanism in the art for attaching the shoe attachment to the patient’s shoe, as Ericson teaches in column 2, lines 37-41 and Figure 2.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmon (US 4,606,334) in view of Craig (US 2,906,261).
In regards to claim 20, Salmon teaches the apparatus of claim 1. Salmon does not teach that a portion of the crossbars, hinges and shoe attachment members are disposed within a housing.
However, Craig teaches in Figures 1-3 an analogous device wherein a portion (as shown in Figures 1 and 3) of the crossbars (connecting assembly 14), hinges (screw 36; taught in column 3, line 73 to define a pivot axis and therefore, constitutes a hinge) and shoe attachment members (connecting bracket 16; column 2, lines 47-51 teaches “a connecting bracket 16, formed of rigid bar material, has a downwardly offset, flat outer end portion 18 which is fixedly secured to the shoe by nails 20 or equivalent fastening elements, passing through spaced openings 22 of said outer end portion”) are disposed within (Figure 1 teaches that the elongated bar member 44 of the connecting assembly 14 is received within slot 42 of the block 38; screw 36 is shown in Figure 3 to be positioned within block 38; Figure 3 teaches the outer end portion 28 of connecting bracket 16 being positioned with slot 40 of block 38) a housing (block 38).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the crossbars, hinges and shoe attachment members of Salmon such that a portion of the crossbars, hinges and shoe attachment members are disposed within a housing as taught by Craig because this element is known to be a suitable mechanism for operably connecting the crossbars, hinges and shoe attachment members as taught in Figures 1-6 and further, is known to provide a protective structure around the crossbars, hinges and shoe attachment members in order to preserve proper functioning thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurtz et al. (US 4,412,536)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        11/15/2022